Per Curiam.
• The judgment under review herein should be affirmed for the reasons expressed in the opinion delivered by- Mr. Justice Parker in the Supreme Court.
The doubt that was suggested whether the act of congress approved-June 39th, 1906, known as the Hepburn act, interferes with the power of-this state to adopt such regulations as are embodied in the resolution of the board of freeholders (this being one of the questions respecting which a reargument was had by order of this court), it is disposed of by the concession made by the learned counsel for the plaintiff in error upon the reargument, to the effect that the Hepburn act, so far as relative, simply extends the Interstate Commerce act and the jurisdiction of the Interstate Commerce Commission over ferries operated in connection with railroads, and that the ferry of the present plaintiff in error never has been so operated, and that consequently the Hepburn act has no bearing upon the present case.
The other questions upon which a reargument was ordered need not be considered, because even were it assumed that they should be answered in a manner favorable to the plaintiff in error, the result would not be changed.
*537For .affirmance—The Chancellor, Chief Justice, Garrison, Swatze, Trenchard, Yoorhees, Kalisch, Bogert, Yredenburgh, Yroom, Congdon, White, JJ. 12.
For reversal—None.